January 8, 2014 Mara L. Ransom Daniel Leslie Lilyanna Peyser Division of Corporation Finance U.S. Securities and Exchange Commission Mail Stop 6010 treet, N.E. Washington, D.C. 20549 Re: 808 Renewable Energy Corporation Form S-1 Registration Statement File number 333-184319 Ladies and Gentlemen: 808 Renewable Energy Corporation, a Nevada corporation (the “Registrant”) previously requested acceleration of effectiveness of the Registration Statement on Form S-1 (File No. 333-184319), as amended (the “Registration Statement”).On behalf of the Registrant, we withdraw the request for acceleration. Sincerely, Wilson & Oskam, LLP /s/ Christopher A Wilson Christopher A. Wilson, Partner
